TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-05-00123-CR




                                   In re Thomas Elton Holder




  FROM THE DISTRICT COURT OF WILLIAMSON COUNTY, 26TH JUDICIAL DISTRICT
    NO. 90-217-K26, HONORABLE BILLY RAY STUBBLEFIELD, JUDGE PRESIDING



                             MEMORANDUM OPINION


               An attorney was appointed to represent Thomas Elton Holder in a forensic DNA

testing proceeding. See Tex. Code Crim. Proc. Ann. art. 64.01(c) (West Supp. 2004-05). Holder

seeks to appeal a subsequent order granting the attorney’s motion to withdraw.

               The order was signed and entered on January 19, 2005. Holder mailed his notice of

appeal to the district clerk on February 25, and it was filed on February 28, 2005. Because the notice

of appeal was not timely, we lack jurisdiction to dispose of the purported appeal in any manner other

than by dismissing it for want of jurisdiction. See Tex. R. App. P. 9.2(b), 26.2(a)(1); and see Slaton

v. State, 981 S.W.2d 208 (Tex. Crim. App. 1998); Olivo v. State, 918 S.W.2d 519, 522-23 (Tex.

Crim. App. 1996).
              The appeal is dismissed.




                                           __________________________________________

                                           Bea Ann Smith, Justice

Before Justices B. A. Smith, Patterson and Pemberton

Dismissed for Want of Jurisdiction

Filed: May 16, 2005

Do Not Publish




                                              2